Opinion by
Judge Bardin:
As it appears from the evidence that the appellee’s claims for damage caused by burning his grass and cord wood, were adjusted and satisfied upon the compromise of another suit, we cannot see that the verdict for $240, which could only have been for the appellee’s damage for killing and injuring his cattle, could be sustained by, the evidence.
We think also that the court erred in instructing the jury, in effect, that it was the duty of the corporation to provide against all possibility of fire communicated from their engines. It was the defendant’s duty to use the highest care and prudence in running its trains, to do so with safety to the property of others; but we cannot concur with the views of the court below that it was responsible for every possible loss that might arise in consequence of the use of fire in its engines.
Wherefore the judgment is reversed and the cause remanded, for a new trial.